Per Curiam :

So far as this application rested in discretion, it was passed upon favorably by the judge at Special Term. The subsequent order vacating the order of removal was based upon the theory that the act of 1867 (14 U. S. Stat. atL., p. 558,. chap. 196) is not in force. This we think to be error. The act of 1875 (1.8 U. S. Stat. at L., pt. 3, p. 470, chap. 137) does not in terms repeal the act of 1867, and as they are not in conflict, a repeal by implication does not take place. Such appears to be the current judicial opinion. The order of 15th of October, 1879, should be reversed and the cause stand remanded to the United States Circuit Court, pursuant to the order of the 28th of July, 1879.
The question is quite new and not free from doubt and no costs should be granted.
Present — Gilbert and Pratt, JJ.; BarNAEd, P. J., not sitting.
Order reversed, without costs.